Citation Nr: 0841110	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-20 971	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome.

3.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1999 to 
February 2004.  He also had six months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In April 2007, the Board 
remanded the veteran's claims for additional development.

(The Board notes that, shortly after the case was remanded, 
the veteran's address of record was changed from an address 
in Chicago, Illinois, to an address in New River, North 
Carolina.  The new address appears to be that of a military 
installation.  This appears to be the veteran's correct 
address as several pieces of subsequent correspondence were 
not returned.  The veteran is currently receiving 
compensation benefits.  The Board points out that 
compensation will not be paid to any person for any period 
for which he or she receives active service pay.  See, e.g., 
38 C.F.R. §§ 3.654, 3.700(a) (2008).  Potentially, an 
overpayment may develop if a veteran receives both 
compensation and active service pay.  An issue relating to 
these circumstances has not been developed for appellate 
review.  Any appropriate action is referred to the 
originating agency.)


FINDINGS OF FACT

1.  The veteran failed to report for April 21, 2008, and July 
17, 2008, examinations at the VA Medical Center (VAMC) in 
Fayetteville, North Carolina, which were scheduled in 
conjunction with his claims; he has not shown good cause for 
his failure to report.

2.  Since the award of service connection, audiological 
evaluation reflects that the veteran's bilateral hearing loss 
has been manifested by no worse than level I hearing 
impairment in both ears.

3.  Since the award of service connection, the veteran's left 
and right knee patellofemoral syndrome has been manifested by 
subjective complaints of pain.  Full range of motion has been 
shown without objective evidence of functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.655, 3.385, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2008).

2.  The criteria for an initial compensable rating for 
service-connected left knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5260, 5261 (2008).

3.  The criteria for an initial compensable rating for 
service-connected right knee patellofemoral syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to render 
a decision as to the claims on appeal has been accomplished.  
Through October 2003 and April 2007 notice letters, the 
veteran was notified of the information and evidence needed 
to substantiate the underlying claims of service connection 
and the claims for higher initial ratings.  By the April 2007 
notice letter, the veteran was provided with the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the veteran's claims, the 
claims were properly re-adjudicated in August 2008, which 
followed the April 2007 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2003 and April 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  The notice letters also 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VAMC in Chicago, Illinois.  The 
April 2007 notice letter requested the veteran to submit, or 
aid in obtaining, employment hearing tests that he had 
identified.  However, the veteran did not respond to the 
letter and the tests could not be obtained.  The veteran was 
afforded a hearing before the Board in August 2006, the 
transcript of which is of record.

In October 2003, the veteran was provided VA examinations in 
connection with his claims, the reports of which are of 
record.  In part, because the VA examinations were conducted 
prior to the veteran's separation from active service, the 
Board remanded the veteran's claims so that he could be 
afforded more current examinations regarding his hearing loss 
and knee disabilities.  In conjunction with the April 2007 
remand, the veteran was scheduled for VA audiological and 
joint examinations concerning his claims.  The examinations 
were to take place in April 2008 and July 2008.  However, the 
veteran failed to report to the examinations without good 
cause.  Thus, VA's assistance in providing additional medical 
examinations was frustrated.

II. Analysis

The veteran asserts that his service-connected hearing loss 
and knee disabilities are more disabling than they were 
initially rated.  He contends that compensable evaluations 
are warranted for bilateral hearing loss and left and right 
knee patellofemoral syndrome.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).



A. Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling 
since February 2, 2004.  The assigned evaluation for hearing 
loss is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable 
criteria, ratings for hearing loss are determined in 
accordance with the findings obtained on audiometric 
examinations.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).  In light 
of the audiological examination results of record, these 
provisions do not apply in the veteran's case.

A VA audiological examination was afforded to the veteran in 
October 2003.  The examination was administered prior to the 
veteran's separation from active service in February 2004.  
The examiner diagnosed the veteran with bilateral hearing 
loss that was consistent with noise exposure.  The 
examination results documented a puretone threshold average 
of 20 for both ears.  The Maryland CNC speech recognition 
score was 92 percent for both ears.  Based on those results 
with the utilization of Table VI, the veteran had level I 
hearing impairment in both ears.  Applying the results to 
Table VII, a noncompensable disability rating is warranted 
for bilateral hearing loss based on the October 2003 VA 
examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Post-service medical records document that the veteran was 
seen for a complaint of hearing loss at the Chicago VAMC in 
August 2006.  In September 2006, the veteran was to undergo 
an audiologic consultation and audiogram, but testing was 
postponed because of bilateral cerumen impaction.  It does 
not appear from the record that the veteran was seen at the 
Chicago VAMC after that postponement.

Given the lack of information contained in the post-service 
medical records, a review of the additional audiometric 
testing that was conducted during the veteran's active 
service is helpful in determining the level of disability of 
his bilateral hearing loss.  The veteran's hearing was tested 
in December 1998, February 1999, December 1999, June 2000, 
August 2000, May 2001, June 2002, July 2002, October 2002, 
and November 2003.  Because speech recognition was not 
tested, the in-service audiograms are not adequate for VA 
rating purposes.  Nevertheless, hearing loss worse than level 
I impairment was not shown by any of the test results.  Even 
the testing that was conducted in November 2003 that occurred 
after the VA examination reflected a puretone threshold 
average of 7.5 for the right ear and 15 for the left ear.  
Those averages were less than what was documented in the 
October 2003 VA examination report.

In consideration of the objective audiometric examination 
results that have been made a part of the record, the veteran 
has experienced no more than noncompensably disabling 
bilateral hearing loss.  Therefore, an initial rating of 
zero percent is appropriate and a compensable initial rating 
is not warranted.

During his August 2006 hearing, the veteran stated that his 
hearing loss had increased in severity and that he failed 
several employment hearing tests.  In light of the veteran's 
assertions, the Board remanded the claim in order for the 
veteran to undergo VA audiological examination for more 
current testing results.

By an April 2008 letter, the veteran was notified that a VAMC 
would contact him regarding an upcoming examination.  The 
veteran was notified that failing to report for a VA 
examination would result in the claim being rated on the 
evidence of record.  The veteran was then notified that an 
examination was scheduled for April 21, 2008, at the VAMC in 
Fayetteville, North Carolina.  Information in the claims file 
from the Fayetteville VAMC indicates that the veteran failed 
to report to the examination.  Another VA examination was 
scheduled for July 17, 2008, but the veteran also failed to 
report to that examination.

The provisions of 38 C.F.R. § 3.655 pertain to cases when a 
veteran fails to report for a VA examination.  When 
entitlement to a benefit cannot be established without a VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record for an examination scheduled in 
conjunction with an original compensation claim.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  38 C.F.R. § 3.655 (2008).

In the veteran's case, good cause has not been shown for the 
failure to report to the April 2008 or July 2008 VA 
examinations.  Neither the veteran nor his representative has 
provided any reason for the veteran's failure to report to 
the examinations.  There is no indication that the veteran 
had an illness, that he was hospitalized, that there was a 
death of an immediate family member, or that there was a 
similar event.  Thus, the Board does not find that the claim 
should be remanded in order to yet again reschedule the 
examination.

Because good cause has not been shown for the failure to 
report to a VA examination that was necessary to decide the 
claim, the Board must rate the claim on the evidence of 
record.  That is, the Board must adjudicate the claim based 
on the evidence in the claims file.  As mentioned above, the 
results from the October 2003 VA examination reflected 
noncompensable bilateral hearing loss.  Compensable bilateral 
hearing loss has not been shown by the evidence of record at 
any time since the February 2, 2004, effective date of 
service connection and a staged rating is not for 
application.  Consequently, an initial compensable evaluation 
for bilateral hearing loss is not warranted.

B. Left and Right Knee Patellofemoral Syndrome

The veteran's service-connected knee disabilities have been 
evaluated as noncompensably disabling since February 2, 2004, 
for limitation of motion of the knees.  The criteria for 
limitation of flexion of the leg are found under Diagnostic 
Code 5260.  A noncompensable rating is warranted if flexion 
is limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260) (2008).

Limitation of motion of the knee may also be rated under 
limitation of extension of the leg.  A noncompensable rating 
is warranted if extension is limited to 5 degrees; a 
10 percent rating is warranted if extension is limited to 10 
degrees; a 20 percent rating is warranted if extension is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension is limited to 20 degrees; a 40 percent rating is 
warranted if extension is limited to 30 degrees; and a 50 
percent rating is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II) (2008).)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

A review of the veteran's service medical records reveals 
that he was treated for knee pain on several instances during 
service.  The veteran was primarily diagnosed with 
patellofemoral syndrome of the knees.  On instances when he 
was treated, range of motion of the knees was noted as full 
or normal.

A VA physical examination was afforded to the veteran in 
October 2003.  As noted in the analysis of the hearing loss 
claim, the examination was administered prior to the 
veteran's separation from active service in February 2004.  
The veteran complained of bilateral knee pain, particularly 
when using the knees.  Examination of the knees demonstrated 
no abnormalities.  The veteran's range of motion was from 
zero to 140 degrees bilaterally.  The examiner noted that 
range of motion was not additionally limited by pain, 
weakness, fatigue, lack of endurance, or incoordination.  X-
rays of both knees were normal and there was no evidence of 
degenerative arthritis.  The examiner diagnosed the veteran 
with bilateral patellofemoral syndrome based on the clinical 
symptoms previously of record.

Based on the October 2003 VA examination report, a 
noncompensable rating is appropriate for the veteran's knee 
disabilities.  The examination was objectively normal, 
including full range of motion.  Without evidence of flexion 
limited to less than 60 degrees, or extension limited to more 
than 5 degrees, a compensable rating is not warranted for 
either knee.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5260, 
5261).  Moreover, a compensable rating is not warranted for 
functional loss due to other factors as the examiner noted 
that the veteran did not exhibit range of motion that was 
additionally limited by pain, weakness, fatigue, lack of 
endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7 (1995).

Similar to the veteran's hearing loss, there is little post-
service medical evidence pertaining to his knee disabilities.  
The veteran was seen at the Chicago VAMC for knee pain in 
August 2006.  An examination of the knees was unimpressive 
and the veteran had full range of motion bilaterally.  
Although it was noted that the veteran's knee pain was likely 
arthritic in nature, no imaging was performed at that time.  
Currently, the only imaging evidence of record is the normal 
October 2003 x-ray report.  The limited post-service medical 
evidence does not provide a basis for a compensable rating 
for the veteran's bilateral patellofemoral syndrome.

During his August 2006 hearing, the veteran stated that he 
had continued knee pain and that his disability had worsened.  
In light of the veteran's assertions, the Board remanded the 
claims in order for the veteran to undergo VA orthopedic 
examination to determine the current level of impairment.

Pursuant to the Board's remand, the veteran was scheduled for 
VA examination in connection with the knee claims.  Similar 
to the hearing loss claim, the veteran failed to report to an 
examination without good cause.  Because good cause has not 
been shown for the failure to report to a VA examination that 
was necessary to decide the claims, the Board must rate the 
claims on the evidence of record.

As mentioned above, the results from the October 2003 VA 
examination showed that a noncompensable rating was warranted 
for the veteran's service-connected knee disabilities.  The 
criteria for a compensable rating have not been met at any 
time since the February 2, 2004, effective date of service 
connection and a staged rating is not for application for 
either knee disability.  Consequently, an initial compensable 
evaluation for left knee patellofemoral syndrome or right 
knee patellofemoral syndrome is not warranted.

C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the veteran's bilateral hearing 
loss or left and right knee patellofemoral syndrome has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disabilities have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
claims for an initial compensable rating for bilateral 
hearing loss, left knee patellofemoral syndrome, and right 
knee patellofemoral syndrome must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
for compensable initial ratings, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

An initial compensable evaluation for left knee 
patellofemoral syndrome is denied.

An initial compensable evaluation for right knee 
patellofemoral syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


